Citation Nr: 0740869	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  00-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for dry eye syndrome from 
December 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from November 1979 to November 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1999 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida, which granted service connection for the 
disorder and assigned the initial rating of 10 percent, 
effective December 1, 1999.  At the veteran's request, 
jurisdiction of the claims file was transferred to the RO in 
Boston, Massachusetts.

The appeal was remanded for additional development in 
September 2004 and in December 2006.  


FINDING OF FACT

The veteran's dry eye syndrome is not manifested by active 
chronic trachomatous conjunctivitis; his best corrected 
vision in each eye is 20/20; and visual fields are full.


CONCLUSION OF LAW

The requirements are not met for an initial rating in excess 
of 10 percent for dry eye syndrome.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.75, 4.84a, Diagnostic Codes (DC) 6017, 6018 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, redefined the obligations of VA with respect 
to the duty to assist and mandated an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, implement the 
VCAA.  In this case, a favorable decision on service 
connection and an initial rating was assigned prior to the 
effective date of the VCAA.  The Secretary of Veterans 
Affairs, however, determined that the VCAA is applicable to 
all claims filed before the date of enactment and not yet 
final as of that date.  66 Fed. Reg. 45,629 (August 29, 
2001); VAOPGCPREC No. 7-2003 (November 19, 2003).  Thus, the 
VCAA applies to the veteran's claim.

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2004 of what part of the required evidence 
was to be provided by the him, and notice of what part VA 
will attempt to obtain.  A March 2000 statement of the case, 
and February 2007 correspondence informed him of what 
information and evidence impact the determination of 
disability evaluations and effective dates.  The claim was 
readjudicated in a May 2007 supplemental statement of the 
case.  

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed him of the need to submit all pertinent evidence 
in his possession.  While the veteran may not have received 
full notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  He was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's dry eye 
syndrome.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. at 126.

Analysis

Historically, the veteran sustained his injury in 1983 while 
assigned aboard an aircraft carrier.  While washing an 
aircraft with a high-pressure hose, it turned and delivered a 
blast of cleaning soap to his eyes.  He was treated by 
washing his eyes and application of a patch over his left 
eye.  There were no residuals until 1995, when he started 
experiencing symptoms of dry eye.

The August 1999 report of the appellant's initial VA 
examination notes the veteran's report that he still had eye 
problems.  He presented to VA for a refill of his eye drops.  
Physical examination revealed that his pupils were reactive 
to light and fundus as within normal limits.  The veteran's 
visual acuity was not recorded.

The August 1999 rating decision noted in-service treatment 
for viral conjunctivitis, and that a sensation in the eyes 
was still active at the August 1999 examination.  The rating 
decision reported, without citation to any source, that the 
appellant's best corrected distant vision remained 20/20 
bilaterally.  In light of those findings, the RO rated the 
veteran's eye disorder under DC 6018 for conjunctivitis.  See 
38 C.F.R. § 4.84a.

The veteran asserts that his eye disorder is deserving of a 
higher rating, because he cannot work in front of a computer 
for extended periods without his eyes becoming blood shot.  
He also asserts that his eye disorder impacts his employment 
as a mail carrier for the U.S. Postal Service, as it makes it 
very difficult for him to read postal addresses.

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  38 C.F.R. § 4.75. Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction. Snellen's test type or its equivalent will be 
used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.

At the December 2000 examination, the examiner noted that 
review of the veteran's medical records revealed past 
diagnoses of episcleritis, conjunctivitis, and a corneal 
abrasion.  Examination revealed uncorrected and corrected 
vision of 20/20 bilaterally.  There was no diplopia, and 
visual fields were normal using a 3-4 E. Goldman.  At the 
time of the examination, the veteran's eyes were slightly 
injected.  Instillation of Phenylephrine eye drops masked 
some of the injection, but the examiner noted that the 
veteran had only minimally injected his eyes with the 
Phenylephrine.  The examiner also noted that observation of 
the veteran's face revealed some telangiectasia vessels, some 
capillary beds, and prominence of the capillaries in his 
cheek, perhaps at the tip of the nose.

In light of the frequency of the reported inflammatory 
episodes in both eyes, and considering that the veteran's 
eyes manifested a little bit of blepharitis at the 
examination, the examiner observed that a diagnosis of ocular 
rosacea had to be entertained, and it was a strong 
possibility that ocular rosacea was the etiology for his 
recurrent eye symptoms.  He prescribed dry eye lubricants and 
noted that the veteran's eyes were relatively quiet at the 
examination.  

Blepharitis is an inflammation of the eyelids.  Steadman's 
Medical Dictionary, p. 212, 27th Edition (2000).

The March 2007 examination was conducted pursuant to the 
Board's 2006 remand.  The veteran told the examiner that his 
symptoms were worse in the heat, and that he used artificial 
tears three to four times a week, two to three times a days 
at those times.  He also reported a longstanding history of 
mild and stable floaters in each eye, as well as a history of 
numerous red eye episodes, such as episcleritis, blepharitis, 
conjunctivitis, and corneal abrasion.

Physical examination of the face revealed some dilated 
capillaries of the cheek and maybe the nose, which suggested 
the veteran also had some rosacea.  Uncorrected vision was 
20/30 in the right eye and 20/20 in the left eye.  Best 
corrected distant vision was 20/20 in each eye.  Fields were 
full, pupils were normally reactive to light and 
accommodation with no afferent pupillary defect.  Extraocular 
muscle movements were full, color vision was normal in each 
eye, and binocular workup was negative for any problems.  
Anterior segment evaluation of the veteran's eyes showed mild 
Meibomian gland dysfunction of the lid margins, and the 
bulbar conjunctivas showed grade I hyperemia, greater 
temporally in each eye nasally.  The palpebral conjunctiva 
showed some mild papillary hypertrophy and concretions.  Tear 
breakup time was 13 seconds in each eye, which the examiner 
noted was fine.  Intraocular pressure readings were 16 mm/Hg 
in the right eye and 15 in the left eye.

Dilated examination of the veteran's retinas showed healthy 
optic nerves and maculae with 1+ pigment mottling in each 
eye, and otherwise healthy blood vessels and retinas.  The 
peripheral was clear with no holes pierced or degenerative 
changes except temporally in the left eye.  There was one 
isolated area of chorioretinal atrophy with a tiny either dot 
hemorrhage or anomalous blood vessel but flat with no 
subretinal fluid, no holes.

After noting the veteran's history, the examiner observed 
that he should obtain annual eye examinations and to follow 
up on the left periphery with a dilated examination to 
monitor his vision and retinas.

The applicable rating criteria provide for a 10 percent 
rating for chronic conjunctivitis other than trachomatous 
conjunctivitis.  38 C.F.R. § 4.84a, DC 6018.  Active chronic 
trachomatous conjunctivitis warrants a 30 percent evaluation.  
38 C.F.R. § 4.84a, Diagnostic Code 6017.  The Board finds 
that the findings at the examinations show that 
conjunctivitis is the appropriate DC for the symptoms of the 
veteran's eye disorder.  Significantly, however, the medical 
evidence of record does not show his eye disorder to manifest 
any symptomatology that would merit consideration under the 
DCs for eye pathology that would allow a rating higher than 
10 percent.  See, e.g., DCs 6017 - 6030.  This is especially 
so in light of the veteran's noted corrected visual acuity of 
20/20 in each eye.  See 38 C.F.R. § 4.84a, Table V.

Thus, the preponderance of the evidence shows the veteran's 
dry eye syndrome to more nearly approximate a 10 percent 
rating.  38 C.F.R. § 4.1, 4.7, 4.84a, DC 6018.  Further, the 
preponderance of the evidence also shows that the veteran is 
not entitled to a staged rating for his eye disorder, as the 
evidence shows it to have manifested at the 10 percent rate 
throughout the entire appeal period.  Fenderson.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim for a higher rating, however, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating higher than 10 percent for 
dry eye syndrome from December 1, 1999, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


